Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27th, 2022 has been entered.
Response to Amendments
The amendment filed July 27th, 2022 has been entered. Claims 1-9 and 11-20 remain pending in the application. Applicant’s amendments to the claims have not overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed May 27th, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what structure uses a blade actuator to maintain a first of the plurality of rotor blade in an extended position perpendicular to a direction of flight, adjust a pitch of the first rotor blade to provide a flight control surface for controlling the flight of the aircraft and rotate the other rotor blades to a folded position parallel to the direction of the flight. For the examination purpose it would be considered that the controller is configured to actuate blade  to perform claimed limitations.
Claims 2-8 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hollimon et al. (US 8,998,125) in view of Hong et al. (US 8,376,264) and Lindmark et al. (SE 1050584).
Regarding claim 1, Hollimon et al. ‘125 teaches (figures 1-7H) an aircraft (101), comprising: 
a fuselage (117) (Col. 2 Lines 33, 54); 
a wing (107) attached to the fuselage (117) (Col. 2 Line 54); 
a proprotor/rotor system assembly (115a, 115b) having plurality of rotor blades (109a, 109b) and mounted on a first end of the wing (107) (Col. 2 Lines 36, 40, 54); 
a blade fold actuator (121) operatively associated with each rotor blade (109a, 109b) (Col. 2 Lines 53-55);
but it is silent about the aircraft when the proprotor assembly is not rotating and the aircraft is in flight:
maintain, using a blade actuator, a first of the plurality of rotor blades in an extended position perpendicular to a direction of the flight;
adjust, using the blade actuator, a pitch of the first rotor blade to provide a flight control surface for controlling the flight of the aircraft, wherein the pitch is adjusted to the exclusion of the other rotor blades; and
rotate, using one or more other actuators, the other rotor blades to a folded position parallel to the direction of the flight.
Hong et al. ‘264 teaches (figures 1-5) an aircraft (11) with rotor (17) comprising comprises two blades (19, 20) mounted at the tip of the fixed wings (7) wherein during fixed wing aircraft flight mode rotor (17) is completely stopped, blade (19) is swept back to the trailing position and blade (20) is swept to resemble wing extension for the main fixed wing (7)  (Col. 6 Lines 57-58; Col. 10 Lines 15-19, 65-67; Col. 11, Lines 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hollimon et al. ‘125 to incorporate the teachings of Hong et al. ‘264 to configure the aircraft when the proprotor assembly is not rotating and the aircraft is in flight: maintain, using a blade actuator, a first of the plurality of rotor blades in an extended position perpendicular to a direction of the flight; and rotate, using one or more other actuators, the other rotor blades to a folded position parallel to the direction of the flight (rotors blade can be locked in place and each rotor blade has its own blade fold actuator, a rotor blade can maintain an extended position while other rotor blades are folded (Col. 2 Lines 27-32; Col. 3 Lines 53-55)). One of ordinary skill in art would recognize that doing so would increase wingspan and assist in aircraft lift.	
Lindmark et al. ‘584 teaches (figures 8-9) the rotor assembly (52) with an actuator (70) which adjust the pitch of each rotor blade independent of each other (English Translation Page 5 Para 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hollimon et al. ‘125 to incorporate the teachings of Lindmark et al. ‘584 to configure the rotors to independently adjust pitch. One of ordinary skill in art would recognize that doing so would enhance flight control.
Regarding claim 2, modified Hollimon et al. ‘125 teaches (figures 1-7H) an inventions as discussed about in claim 1 but it is silent about the blade actuator configured to move the first rotor blade when the other rotor blades are in the folded position. 
Hong et al. ‘264 teaches (figures 1-5) blades (19, 21) can be swept independently wherein blade (19) is swept back to the trailing/folded position and blade (20) is swept back to resemble wing extensions for the main fixed wing (7) (Col. 10 Lines 65-67; Col. 11 Lines 1-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hollimon et al. ‘125 to incorporate the teachings of Hong et al. ‘264 to configure the blade actuator to move the first rotor blade when the other blades are in the folded position.  One of ordinary skill in art would recognize that doing so would increase wingspan and assist in aircraft lift.
Regarding claim 5, modified Hollimon et al. ‘125 teaches (figures 1-7H) the aircraft (101) wherein the blade actuator (121) configured to move the first rotor blade in response to a flight control input (Col. 3 Lines 1-3, 53-55).
Regarding claims 6-7, modified Hollimon et al. ‘125 teaches (figures 1-7H) the aircraft (101) wherein the first rotor blade is configured to operate as a flight control to generate a lifting force for the aircraft when the other rotor blades are in the folded position (first rotor blade provide a flight control surface).
Regarding claim 8, modified Hollimon et al. ‘125 teaches (figures 1-7H) the aircraft (101) wherein the proprotor/rotor system assembly (115a, 115b) is configured to move between a horizontal/ an airplane mode position and a vertical/ a helicopter mode position during operation (Col. 2 Lines 3-40).
Regarding claims 9 and 19, Hollimon et al. ‘125 teaches (figures 1-7H) a tiltrotor aircraft (101), comprising:
a fuselage (117) (Col. 2 Lines 33, 54); 
a wing (107) attached to the fuselage (117) (Col. 2 Line 54); 
a first rotor system (115a) and a second rotor system (115b) coupled to a first end and second end of the wing respectively (107); 
a rotor system (115a, 115b) coupled to ends of the wing (107) (Col. 2 Lines 36, 40, 54) and configured to move between a horizontal/ an airplane mode position and a vertical/ a helicopter mode position during operation (Col. 2 Lines 3-40), the rotor system comprising a first rotor blade and one or more additional rotor blades, the rotor system operable to generate thrust when rotating (Col. 2 Lines 40-54);
but it is silent about the first rotor blade configured to, when the tiltrotor aircraft is in flight, remain in an extended position perpendicular to a direction of the flight when the additional rotor blades are rotated to a folded position parallel to the direction of the flight, wherein a pitch of the first rotor blade is configured to be adjusted to provide a flight control surface for controlling the flight of the aircraft, and wherein the pitch is adjusted to the exclusion of the other rotor blades.
Hong et al. ‘264 teaches (figures 1-5) an aircraft (11) with rotor (17) comprising comprises two blades (19, 20) mounted at the tip of the fixed wings (7) wherein during fixed wing aircraft flight mode rotor (17) is completely stopped, blade (19) is swept back to the trailing position and blade (20) is swept to resemble wing extension for the main fixed wing (7)  (Col. 6 Lines 57-58; Col. 10 Lines 15-19, 65-67; Col. 11, Lines 1-2). Hong et al. ‘264 further teaches (figures 1-5) a pitch control mechanism operably attached to the feathering hinges of the blades for controlling the pitches of the blades collectively (Col. 5 Lines 42-44).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hollimon et al. ‘125 to incorporate the teachings of Hong et al. ‘264 to configure the first rotor blade configured to, when the tiltrotor aircraft is in flight, remain in an extended position perpendicular to a direction of the flight and outboard of the wing when the additional rotor blades are rotated to a folded position parallel to the direction of the flight, wherein a pitch of the first rotor blade is configured to be adjusted to provide a flight control surface for controlling the flight of the aircraft (rotors blade can be locked in place and each rotor blade has its own blade fold actuator, a rotor blade can maintain an extended position while other rotor blades are folded (Col. 2 Lines 27-32; Col. 3 Lines 53-55)). One of ordinary skill in art would recognize that doing so would increase wingspan and assist in aircraft lift.
Lindmark et al. ‘584 teaches (figures 8-9) the rotor assembly (52) with an actuator (70) which adjust the pitch of each rotor blade independent of each other (English Translation Page 5 Para 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hollimon et al. ‘125 to incorporate the teachings of Lindmark et al. ‘584 to configure rotor blades wherein the pitch is adjusted to the exclusion of the other rotor blades. One of ordinary skill in art would recognize that doing so would enhance flight control.
Regarding claim 11, modified Hollimon et al. ‘125 teaches (figures 1-7H) the aircraft (101) wherein the first rotor blade is operable to provide a lift force on the aircraft while in the extended position (first rotor blade provide lift as a flight control surface).
Regarding claim 14, modified Hollimon et al. ‘125 teaches (figures 1-7H) the aircraft (101) further comprising a blade actuator (121) coupled to the first rotor blade (109a, 109b), the blade actuator (121) configured to move the first rotor blade in response to a flight control input (Col. 3 Lines 1-3, 53-55). 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollimon et al. (US 8,998,125), Hong (US 8,376,264) and Lindmark et al. (SE 1050584) as applied to claim 2 above, and further in view of Welsh et al (US 2017/0217575). 
Regarding claims 3 and 4, modified Hollimon et al. ‘125 teaches an invention as discussed above in claim 2 but it is silent about the blade actuator operated to move the first rotor blade to dampen an undesired force acting on the aircraft, wherein the undesired force comprises an aircraft vibration or wing flutter. However, Welsh et al. ‘575 teaches actuators configured to generate forces to dampen aircraft component vibration (Para 004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hollimon et al. ‘125 to incorporate the teachings of Welsh et al. ‘575 to configure the blade actuator with dampening characteristics. One of ordinary skill in art would recognize that doing so would reduce the need for a separate actuator and a damper.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hollimon et al. (US 8,998,125), Hong (US 8,376,264) and Lindmark et al. (SE 1050584), as applied to claim 9 above, and further in view of Welsh et al (US 2017/0217575). 
Regarding claims 12 and 13, modified Hollimon et al. ‘125 teaches an invention as discussed above in claim 9. Modified Hollimon et al. ‘125 further teaches a blade actuator (121) coupled to the first rotor blade (109a, 109b), the blade actuator (121) configured to move the first rotor blade (Col. 3 Lines 1-3, 53-55; each rotor blade has its own blade fold actuator), but it is silent about the blade actuator configured to move the first rotor blade to counter an undesired force acting on the aircraft, wherein the undesired force comprises a vibration or flutter. However, Welsh et al. ‘575 teaches actuators configured to generate forces to dampen aircraft component vibration (Para 004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hollimon et al. ‘125 to incorporate the teachings of Welsh et al. ‘575 to configure the blade actuator with dampening characteristics. One of ordinary skill in art would recognize that doing so would reduce the need for a separate actuator and a damper.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hollimon et al. (US 8,998,125), Hong (US 8,376,264) and Lindmark et al. (SE 1050584), as applied to claim 9 above, and further in view of  Welsh et al (US 2017/0217575).  
Regarding claims 15 and 16, modified Hollimon et al. ‘125 teaches an invention as discussed above in claim 9 but it is silent about a feedback loop computing unit in communication with a blade actuator, the feedback loop computing unit operable to control movement of the first rotor blade by the blade actuator; at least one sensor coupled to the aircraft and in data communication with the feedback loop computing unit, the at least one sensor operable to detect at least one stability parameter of the aircraft. However, Welsh et al. ‘575 teaches (figures 9A-9C) an active vibration control (AVC) system with AVC controller (300) operating in a feedback mode, where the control signals to AVC actuators (302) are adjusted in response to measured vibration (stability parameter) from AVC sensors (302) (Para 0079). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hollimon et al. ‘125 to incorporate the teachings of Welsh et al. ‘575 to configure the tiltrotor aircraft with a feedback loop comprising a sensor to detect vibration of an aircraft structure. One of ordinary skill in art would recognize that doing so would enable real-time correction of an aircraft structure instability.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hollimon et al. (US 8,998,125), Hong (US 8,376,264), Lindmark et al. (SE 1050584) and Welsh et al (US 2017/0217575) as applied to claim 16 above, and further in view of  Hassan et al (US 6,821,090). 
Regarding claims 17 and 18, modified Hollimon et al. ‘125 teaches an invention as discussed above in claim 16. Modified Hollimon et al. ‘125 further teaches AVC controller (300) receives vibration (stability parameter) signals from the AVC sensors (302) and provides control signals (magnitude and frequency) to the AVC actuators to generate forces to reduce the vibration sensed by the AVC sensor (Welsh et al. ‘575, Para 0079)  but it is silent about the feedback loop computing unit operable to determine a phase angle of a mode of the aircraft and to send a command to oscillate the first rotor blade at a different phase angle of the mode of the aircraft. 
However, Hassan et al. ‘090 teaches (figures 1-3) transducers (52, 53) cooperate to determine the frequency (F1) and phase angle (ϕ1) of a gust or other potential perturbation in block 58 (Col. 4 Lines 5-7). Hassan et al. ‘090 further teaches (figures 1-3) calculating a neutralizing output phase angle (ϕ2) whose phase lag is 180 degree from the determined phase angle (ϕ1) (Col. 4 Lines 51-58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hollimon et al. ‘125 to incorporate the teachings of Hasan et al. ‘090 to configure the feedback loop computing unit operable to determine a phase angle of a mode of the aircraft and command a different phase angle of the mode of the aircraft structure. One of ordinary skill in art would recognize that doing so would neutralize the vibration with more accuracy.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hollimon et al. (US 8,998,125), Hong (US 8,376,264), Lindmark et al. (SE 1050584), Welsh et al (US 2017/0217575) and  Hassan et al (US 6,821,090) as applied to claim 19 above, and further in view of  Tweedt et al (US 10,501,177). 
Regarding claim 20, modified Hollimon et al. ‘125 teaches an invention as discussed above in claim 19 but it is silent about a second wing attached to the fuselage; a third and a fourth rotor system coupled to first and second ends of the second wing, the third and fourth rotor systems configured to move between a horizontal position and a vertical position during operation, the third and fourth rotor system each comprising a plurality of rotor blades operable to generate thrust when rotating. 
However, Tweedt et al. ‘177 teaches (figures 18-20) an aircraft (500) with a pair of forward wings (504) carrying a propeller/rotor system (10) and a pair of aft wings (506) carrying a propeller/rotor system (10) (Col. 7 Lines 60-67); the nacelles (74) to be selectively pivoted between a horizontal position and a vertical position, and plurality of rotor blades (32, 56) operable to generate thrust when rotating (Col. 8 Lines 20-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hollimon et al. ‘125 to incorporate the teachings of Tweedt et al. ‘177 to configure the tiltrotor aircraft as claimed above. One of ordinary skill in art would recognize that doing so would enhance the performance and efficiency for all flight modes i.e., vertical and horizontal.
Response to Arguments
Applicant’s arguments, filed July 27th, 2022 with respect to the rejection(s) of claim(s) 1 and 9 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hollimon et al. (US 8,998,125), Hong et al. (US 8,376,264) and Lindmark et al. (SE 1050584).
Applicant's arguments filed July 27th, 2022 with respect to the rejection(s) of claim(s) 1-8 under 112b have been fully considered but they are not persuasive. Claims 1-8 are indefinite because it has been held that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). See also MPEP 2173.05(p), section II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647